Citation Nr: 0514531	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a higher initial evaluation in excess of 70 
percent for Post Traumatic Stress Disorder (PTSD).


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which granted service connection for PTSD 
and assigned a 30 percent evaluation, effective from the date 
of the veteran's service connection claim, May 12, 1998.  In 
a December 2003 rating decision, the RO increased the 
evaluation from 30 to 70 percent, effective May 12, 1998, and 
granted a total disability evaluation based on individual 
unemployability due to the veteran's service-connected 
disability (TDIU).  The Board has continued the issue as 
entitlement to an increased evaluation since service 
connection has been granted.  The veteran is not prejudiced 
by this naming of the issue.  The Board has not dismissed the 
issue, and the law and regulations governing the evaluation 
of the disability is the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

As the December 2003 rating decision represented a grant for 
TDIU benefits, this issue is no longer on appeal. 


FINDING OF FACT

The veteran's PTSD symptoms are not shown to result in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent 
disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 
38 C.F.R. § 4.130; Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The initial unfavorable agency decision dated in March 1999 
was made prior to passage of the VCAA.  Therefore, it was not 
possible for VA to issue the VCAA notice before the initial 
decision was made.  Furthermore, the VA fully notified the 
veteran of what is required to substantiate his claim in a 
January 2004 VCAA letter.  The VCAA letter, combined with the 
December 2003 statement of the case (SOC), provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, service records, VA treatment records, VA 
examination reports dated in April 2001 and April 2003, 
Social Security Administration records, and numerous written 
statements from the veteran and laypersons.  As VA 
examinations and other medical evidence is of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

For the claim on appeal, the veteran is asserting an increase 
disability rating for an existing service-connected 
disability.  Where entitlement to compensation has already 
been established and an increased disability rating is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The RO granted service connection for PTSD in a March 1999 
rating decision and assigned a 30 percent evaluation, 
effective from the date of the veteran's service connection 
claim, May 12, 1998.  In a December 2003 rating decision, the 
RO increased the evaluation from 30 to 70 percent, effective 
May 12, 1998, and granted a total disability evaluation based 
on individual unemployability due to the veteran's service-
connected disability.  The current appeal is for a higher 
initial evaluation for PTSD, currently evaluated as 70 
percent disabling.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
discussed that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
Court also made clear that its holding in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), (which indicates that when an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411. 38 C.F.R. § 4.130 (2004).  
These criteria contemplate that a 50 percent evaluation is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsess ional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment. 38 C.F.R. § 4.126 (2004).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2004).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsess ional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Review of the pertinent evidence confirms that the veteran's 
PTSD is chronic and severe in nature.  VA medical records 
demonstrate continual treatment for his PTSD, including PTSD-
Anger Management group therapy and other therapy sessions.  
VA medical records, specifically the January 1999, April 
2001, and September 2003 VA examination reports and VA 
psychological assessment dated in November 2000, repeatedly 
have shown the veteran's GAF score to be consistently from 45 
to 50.  The most recent VA examination report dated in 
September 2003 demonstrated that the veteran continued to 
experience disturbing dreams once or twice per week, 
difficulty sleeping elevated arousal (irritability/anger), 
avoidance of reminders, hyper vigilance, intrusive thoughts, 
and flashbacks.  These clinical findings corroborated the 
written statements from the veteran's father, brother, former 
spouse, and P.S. concerning the symptoms they witnessed.  The 
veteran's brother, a physician, noted that the veteran 
exhibited symptoms of withdrawal from others, including his 
wife and child, anger, and irresponsible behavior.  All the 
witness statements discussed the veteran's alcohol abuse, 
which, according to the records, is in remission.  

Multiple VA mental health professionals have also confirmed 
that the veteran's PTSD symptoms have caused severe social 
and industrial limitations.  The veteran's VA treating 
physician indicated in a November 2000 statement that the 
veteran was not a candidate for any form of regular 
competitive employment at that time.  The record also shows 
that the veteran is collecting Social Security disability 
benefits for his PTSD.  

The severity of his symptoms is consistent with his current 
evaluation of 70 percent.  However the evidence does not 
reflect total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

VA examination reports dated in April 2001 and September 2003 
did not reveal that the veteran had gross impairment in 
thought processes or communication; had persistent delusions 
or hallucinations; displayed grossly inappropriate behavior; 
was persistent danger of hurting self or others; had 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); was 
disorientated to time or place; memory loss for names of 
close relatives, own occupation, or own name.  In fact, the 
evaluations found that the veteran was oriented to person, 
place, and time; had no memory loss or impairment; had a 
normal rate and flow of speech, and did not have impaired 
impulse control.  VA examination dated in January 1999 
reported intense anger and rage when frustrated by social 
situations and interpersonal conflicts, but there were no 
clinical findings that he was a persistent danger of hurting 
himself or others.  Although the September 2003 VA 
examination report showed a history of homicidal thoughts 
when angry, he denied lethal plans.  

Overall, the Board finds that the veteran's PTSD symptoms are 
adequately evaluated as 70 percent disabling.

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's PTSD.  In that regard, the Board does 
not find that record reflects that the veteran's disability 
on appeal has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  Furthermore, 
the impact of his PTSD on employability is adequately 
addressed by his current TDIU rating.  In light of the 
foregoing, the Board finds that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 70 percent 
disabling for PTSD is denied.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


